Per Curiam,
This appeal is from the dissolution of a preliminary injunction and from the dismissal at the same time by the court, of its own motion, of plaintiffs’ bill before answer had been filed. The appeal from the decree as to the first is dismissed, as there were reasonable grounds for the action of the court below: Hoffman v. Howell, 242 Pa. 112; Deal v. Erie Coal & Coke Company, 246 Pa. 552. The dismissal of the bill, not even asked for by counsel for defendant, before an answer had been filed, was wholly irregular, and the action of the court in dismissing it must be reversed.
The decree dismissing the bill is reversed and it is reinstated with a procedendo, the costs below and on this appeal to be disposed of on final decree.